



Exhibit 10(ff)


 
Alcoa Inc.


390 Park Avenue
New York, NY 10022-4608 USA
Tel: 1 212 836 2600





July 28, 2016


Katherine E. Ramundo
1 Sussex Avenue
Bronxville, NY 10708


Dear Kate,


As we have discussed, and on behalf of Alcoa, I am pleased to offer you the
position of EVP, Chief Legal Officer and Corporate Secretary Designate, Arconic
reporting to Klaus Kleinfeld, Chairman and Chief Executive Officer, and based in
New York, NY. Upon separation of Alcoa into two companies (“Separation”), your
position will be part of Arconic. You will be elected an Officer of the company,
pending Board approval, upon Separation or no later than November 1, 2016.


The total compensation package includes annual targeted salary and substantial
additional long-term compensation opportunities as summarized below.


Salary:
Annual salary will be $550,000, paid on a monthly basis. Your annual salary
shall be subject to review for increase, but not decreased without your express
written consent.


Incentive Compensation:
You will be eligible for target annual Incentive Compensation of 100% of your
base salary, or $550,000 for a full year, if targets are met. Actual payouts
could be higher or lower than target depending on individual and business
performance. For 2016, you shall be paid: a pro rata Incentive Compensation
amount based on the number of days you are employed by the company in 2016; an
amount calculated on the Corporate results and no less than 100% of the
Individual Incentive Compensation multiplier.


Annual Equity Awards:
You will be eligible for an annual equity award as part of the normal grant
cycle starting in January, 2017. Your target grant for 2017 will be $1,200,000
and will be subject to the provisions of the Alcoa Stock Incentive Plan at the
time of grant. Of this, 80% will be granted as performance-based restricted
stock units and 20% as time-vested equity awards in the form of either stock
options and/or restricted stock units. The design of the program is reviewed
each year and is subject to change.


Sign-On Equity Awards:
•
You will receive a special one-time equity award of $400,000 restricted stock
units with the grant date set as soon as administratively feasible after your
start date. This award will vest three years from the date of the grant.

•
The foregoing award will be subject to the provisions of the Alcoa Stock
Incentive Plan at the time of grant.



Sign-On Cash Bonus:
You will receive a special sign-on cash bonus of $200,000, less any applicable
tax withholding, payable as soon as administratively feasible after your start
date. Should you voluntarily terminate your employment with the company for any
reason within three years of receipt of this payment, you agree to reimburse the
company pro-rata for the time after your date of termination not worked within
three years of hire.


Equity Ownership Requirements:
Consistent with Alcoa’s efforts to align the company’s senior leadership with
the interests of Alcoa shareholders, the Board of Directors has adopted
requirements on equity ownership for senior Alcoa executives. The equity
ownership requirement for executives at your level is currently 3 times base
salary. Until equity ownership requirements are met, you are required to retain
50% of shares acquired upon vesting of restricted/performance shares or upon
exercise of stock options, after deducting those used to pay for applicable
taxes or the exercise price.


1

--------------------------------------------------------------------------------







Benefits:
You will be eligible to participate in all Alcoa employee benefit plans offered
at your location, including health care, life insurance, and disability
coverage. Details of these plans will be sent to you separately. You will be
eligible for Directors and Officers liability insurance and change in control
severance benefits upon your election as an Officer of the company.


Retirement Savings Plan:
Alcoa offers a tax qualified 401(k) savings plan and a non-qualified deferred
compensation plan to help you save toward retirement. Details will be sent to
you separately and are subject to plan terms and conditions. Current company
contributions are:
•
3% of your base salary and incentive compensation, and

•
a match of your deferred pre-tax savings dollar-for-dollar up to 6% of your base
pay.



Vacation:
You will be eligible for not less than 4 weeks of paid vacation per year, in
addition to company recognized holidays.


Legal Fees:
The company will pay to your legal counsel the reasonable costs associated with
the fees and disbursement for legal counsel on your behalf associated with
negotiation of your employment agreement and related documents with the company,
provided such amount shall not exceed $25,000.


Severance in the event of Involuntary Termination:
In the event that your employment with the Company is involuntarily terminated
prior to the date of the Separation, due to reasons other than Cause, as
hereinafter defined, you will be entitled to Severance. Severance shall be a
lump sum payment of one year of base salary as of the termination date and is
subject to applicable payroll tax withholding. In keeping with established
practices, you will be required to execute a waiver of claims (which shall be
negotiated based on the form attached hereto) in order to receive the Severance.


If you are involuntarily terminated without Cause, as hereinafter defined,
post-Separation, the company will work with you in good faith to reach an
equitable transition and severance arrangement.


For purposes of this letter, “Cause” shall mean any misconduct committed by you
that is materially injurious to the Company, such as: any willful continued
failure to substantially perform your duties to the Company; gross incompetence
or repeated poor performance; substantial insubordination, or any inappropriate
conduct of a negative or disparaging nature; any material dishonesty in the
performance of your duties to the Company; fraud, embezzlement, theft, or
misappropriation of Company resources; conviction of a misdemeanor involving
moral turpitude or conviction of any felony; acute conflict of interest or
willful violation of Company policy.


This offer is contingent upon the following conditions:


•
Having successfully completed a pre-employment drug screen. You will need to
present a photo ID at the time of your screening.

•
Providing authorization and release for Alcoa to conduct a comprehensive review
of your background, the result of which is satisfactory to Alcoa. The
authorization and release will also be valid for subsequent reports during your
period of employment with Alcoa.

•
Providing us with documentation in the original form establishing both your
identity and your employment eligibility in the U.S.

•
Signing the attached Employment Agreement.

•
Signing the attached Non-Compete Agreement.





Notwithstanding anything in the Employment Agreement or Non-Compete Agreement to
the contrary, in the event of a conflict between the Employment Agreement and/or
the Non-Compete Agreement and this offer letter, this offer letter shall control
and, in this regard, the Employment Agreement and/or the Non-Compete Agreement
do not supersede this offer letter.




2

--------------------------------------------------------------------------------





Upon termination of employment you shall be permitted to retain your personal
papers, calendar, contacts/rolodexes, information relating to your compensation
and materials you reasonably believe are necessary for tax purposes. In
addition, you may disclose Confidential Information (as defined in the
Employment Agreement) if requested by a court or by a governmental or regulatory
agency in connection with an investigation or if reasonably appropriate to be
disclosed in any litigation between you and the company.


This offer letter (and the Employment Agreement) shall be governed and
interpreted in accordance with the laws of the State of New York without
reference to its choice of law principles. Any action arising out of or related
to this Agreement will be brought in the state or Federal courts located in New
York, and you and the company consent to the jurisdiction.


We believe that you have the leadership competencies and experience to make a
significant contribution to the success of our company. We look forward to your
positive contributions to our future. To accept our offer, please sign and date
the bottom of this letter and return it to Nancy Dugan (nancy.dugan@alcoa.com)
by July 28, 2016. If you have any questions please feel free to contact either
Nancy or me.


I look forward to hearing from you soon, and I hope to have the opportunity to
officially welcome you to Alcoa!


Sincerely,


Alcoa Inc.


/s/ Vas Nair
________________________________________
Vas Nair, EVP - HR, EHS & Sustainability


Cc: Klaus Kleinfeld, Chairman and Chief Executive Officer




































































3

--------------------------------------------------------------------------------









Attachments




I, Katherine Ramundo, am pleased to accept your offer of employment dated July
28, 2016 for the position of EVP, Chief Legal Officer and Corporate Secretary
Designate, Arconic on the terms detailed in the offer letter.


I would like my start date with Alcoa to be: September 7, 2016 and will fulfill
the foregoing conditions before then.


Accepted by:                    Date:


/s/ Katherine Ramundo___________     July 28, 2016        
Katherine Ramundo




































4